DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 11,130,917 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment/Arguments
Applicant’s arguments (see Remarks filed on 08/30/2022) with respect to the rejection under 35 USC 112(b) and double patenting have been fully considered and are persuasive.  
The rejection of claim 1-15 under 35 USC 112(b) has been withdrawn in view of the amendments made to claims 1, 4, 8-10, 12, and 13. 
The double patenting rejection of claims 1, 2, and 12-15 is withdrawn in view of the terminal disclaimer.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhi Yang (Allen) Xue on 09/08/2022.
The application has been amended as follows: 
CLAIM 1, line 6: 
Y molecular sieve on a dry basis[[;]], a framework silica-alumina ratio of about 7 to about 14

CLAIM 3, line 5:
sieve on a dry basis[[;]]], a lattice constant of about 2.442 nm to about 2.451 nm, and a framework

CLAIM 4, line 20:
phosphorus pentoxide, based on the weight of the modified Y molecular sieve on a dry basis[[;]], a

CLAIM 12, line 8:
phosphorus pentoxide, based on the weight of the modified Y molecular sieve on a dry basis[[;]], a

CLAIM 14
A method for catalytic cracking of hydrocarbon, comprising contacting a hydrocarbon feedstock with a catalytic cracking catalyst comprising [[the]] a modified Y molecular sieve , wherein the modified Y molecular sieve has a rare earth content of about 4% to about 11 % by weight on the basis of rare earth oxide, a sodium content of no more than about 0.5% by weight on the basis of sodium oxide, a zinc content of about 0.5% to about 5% by weight on the basis of zinc oxide, and a phosphorus content of about 0.05% to about 10% by weight on the basis of phosphorus pentoxide, based on the weight of the modified Y molecular sieve on a dry basis, a framework silica-alumina ratio of about 7 to about 14 calculated on the basis of SiO2/Al2O3 molar ratio, a percentage of non-framework aluminum content to the total aluminum content of no more than about 10%, and a percentage of the pore volume of secondary pores having a pore size of 2-100 nm to the total pore volume of about 20% to about 40%.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or makes obvious a Y molecular sieve including each and every one of the components and properties recited in claim 1, including “a zinc content of about 0.5% to about 5% by weight on the basis of zinc oxide.” 
CN108452832 is the closest prior art of record to the claimed invention. The reference discloses a modified zeolite Y comprising a rare earth content of 4-11 wt%, a phosphorus content (P2O5) of 0.5-10 wt%, a sodium oxide content of no more than 0.5 wt%, a framework SiO2/Al2O3 ratio of 7-14, a non-framework aluminum content of 5-9.5 wt%, and a percentage of the pore volume of pores having a pore size of 2-100 nm to the total pore volume of 20-40% (claims 1 and 3). However, CN ‘832 does not teach or reasonably suggest that the zeolite Y may further comprise a zinc oxide content of about 0.5 wt% to about 5 wt%, as required by the instant invention. 
CN1597850A discloses a cracking catalyst comprising Y zeolite comprising a rare earth oxide content of 0-10 wt%, a sodium oxide content of <0.75 wt%, a silica-alumina ratio of greater than 4.5, and a sub-acidity metallic element, in an amount of 0.1-10 wt%, selected from Cu, Zn, Fe, Al, Ni, Zr, Sn, Ga, Ti and V (claims 1 and 6). CN ‘850 discloses that the sub-acidity elements are introduced to the catalyst to regulate catalyst acidity (pg. 3). However, CN ‘850 fails to teach or suggest that the Y zeolite contains a phosphorus content of about 0.05-10 wt%, a percentage of non-framework aluminum content to the total aluminum content of no more than about 10%, and a percentage of the pore volume of pores having a pore size of 2-100 nm to the total pore volume of about 20-40%. 
There is no sufficient teaching or suggestion in CN ‘850 or elsewhere in the prior art which would have motivated one skilled in the art to specifically select Zn as a sub-acidity element and add it to the catalyst of CN ‘832. Furthermore, the instant specification demonstrates unexpected results of modified Y zeolites having the components as recited in claim 1, such as improved hydrothermal stability and improved performance in cracking LCOs, over comparative modified Y zeolites having the corresponding components in amounts that fall outside the claimed ranges, e.g., < about 0.5 wt% sodium oxide and about 0.5-5 wt% zinc oxide (see Spec., pg. 38-42). Therefore, the claimed Y molecular sieve is considered unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772 

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772